         Case 1:21-cv-00532-SAG Document 46-2 Filed 05/13/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                 *
Bryce Carrasco,
Plaintiff
                                                 *
v.                                                              Case No. 1:21-cv-00532-SAG
                                                 *
M&T Bank,
Defendant
                                                 *
     *      *      *      *       *      *       *      *      *       *      *       *       *



                                 CERTIFICATE OF SERVICE


         I hereby certify that on May 13, 2021, a copy of the foregoing document(s) was sent via

NEF through the CM/ECF electronic filing system, to counsel of record for Defendant M&T

Bank, Brian L. Moffet, and Michael B. Brown. I swear this is true under penalty of perjury.

         Date: 13 May 2021



                                                                   /s/Bryce Carrasco
                                                                   Bryce Carrasco
                                                                   bocarrasco47@outlook.com
                                                                   410-858-7432
